1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     COREY HAMILTON,                                       Case No. 3:19-cv-00617-MMD-CLB
4                                            Plaintiff                     ORDER
5            v.
6     RICHARD SNYDER, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On October 9, 2019, Plaintiff, an inmate in the custody of the Nevada Department

11   of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and

12   filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1). On October 10,

13   2019, this Court issued an order denying the application as incomplete and directed

14   Plaintiff to file a fully complete application to proceed in forma pauperis and attach both

15   an inmate account statement for the past six months and a properly executed financial

16   certificate or pay the full filing fee within 30 days from the date of that order. (ECF No. 3).

17   On November 15, 2019, Plaintiff filed an application to appeal in forma pauperis. (ECF

18   No. 5). On December 18, 2019, the United States Court of Appeals for the Ninth Circuit

19   dismissed Plaintiff’s appeal for lack of jurisdiction because the order challenged in the

20   appeal was not final or appealable. (ECF No. 9). As such, Plaintiff’s application to

21   proceed in forma pauperis remains incomplete.

22          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

23   application to proceed in forma pauperis and attach both an inmate account statement

24   for the past six months and a properly executed financial certificate. Plaintiff has not

25   submitted a properly executed financial certificate on the correct form or an inmate

26   account statement for the past six months. The Court will retain Plaintiff’s civil rights

27   complaint (ECF No. 1-1), but will not file it until the matter of the payment of the filing fee

28   is resolved. Plaintiff will be granted one final opportunity to cure the deficiencies of his
1    application to proceed in forma pauperis by filing a properly executed financial certificate
2    on the correct form and an inmate account statement for the past six months, or in the
3    alternative, pay the full $400 filing fee for this action. If Plaintiff fails to file a properly
4    executed financial certificate on the correct form and an inmate account statement for the
5    past six months, the Court will dismiss the case in its entirety, without prejudice, to file a
6    new case when Plaintiff is able to acquire the necessary documents to file a complete
7    application to proceed in forma pauperis.
8    II.    CONCLUSION
9           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
10   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
11   as the document entitled information and instructions for filing an in forma pauperis
12   application.
13          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
14   Plaintiff will either: (1) file a properly executed financial certificate on the correct form and
15   an inmate account statement for the past six months in compliance with 28 U.S.C. §
16   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
17   fee and the $50 administrative fee).
18          IT IS FURTHER ORDERED that, if Plaintiff fails to timely file a properly executed
19   financial certificate on the correct form and an inmate account statement for the past six
20   months, the Court will dismiss the case, without prejudice, for Plaintiff to file a new case
21   when he is able to acquire the necessary documents to file a complete application to
22   proceed in forma pauperis. IT IS SO ORDERED.
23          DATED: December 23, 2019.
24
25                                               UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                   -2-
